DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to the amendment filed 05/03/2022. Claims 1, 8, 15 and 19-20 are amended. Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 05/03/2022, with respect to the objection to claim 20 have been fully considered and are persuasive. The objection of claim 20 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 05/03/2022, with respect to the rejections of claims 8-10, 15 and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 8-10, 15 and 19 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 7-8, filed 05/03/2022, with respect to the rejections of claims 1-2, 4-7, 12, 14 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-2, 4-7, 12, 14 and 20 under 35 U.S.C. 103 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Anthony Salmo on 05/17/2022.

The application has been amended as follows: 
IN THE CLAIMS: the claims have been amended as follows:
In claim 19, line 2, deleted “respective” and inserted -- a pair of -- after “the outer tube including”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Duffin et al. (US 20150088126) and Bucciaglia et al. (US 8523898), teach a surgical tool comprising: an outer tube extending along a longitudinal axis, the outer tube including a pair of outer arms; an end effector connected to the outer arms; an inner tube located within the outer tube and extending along the longitudinal axis, the inner tube connected to the end effector, and the inner tube translatable along the outer tube to operate the end effector; and a distal plug proximal of the end effector, the distal plug including a wire routing bore extending therethrough.
The combination of Duffin and Bucciaglia fails to teach the “distal plug secured to the outer tube between the outer arms”. Plugs secured to outer tubes are known in the art. For example, Ward et al. (US 20150105821) discloses a plug (70, see Fig. 7-11) secured to an outer tube (not shown) by “friction fit, adhesive, welding (e.g., laser or spot), crimping, a detent, a fastener, an interference fit, threads, or a combination thereof” (see [0081]). However, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to secure the distal plug of Duffin and Bucciaglia between outer arms of the outer tube without further teaching in the art. 
Regarding claims 2-18, the prior art fails to teach the surgical tool of claim 1.
Regarding claim 19, the closest prior art of record, Duffin and Bucciaglia, fails to teach alone or in combination “a projection extending laterally outward from a body of the distal plug, the projection engaged with a wall of the outer tube in an interference fit to secure the distal plug to the outer tube” and “the sleeve insertable into the inner tube”.
Regarding claim 20, the closest prior art of record, Duffin and Bucciaglia, teach a surgical tool comprising: an outer tube extending along a longitudinal axis, the outer tube including a pair of outer arms; an end effector connected to the outer arms; an inner tube located within the outer tube and extending along the longitudinal axis, the inner tube connected to the end effector, and the inner tube translatable along the outer tube to operate the end effector, the inner tube including a pair of inner arms extending from a distal portion of the inner tube; and a distal plug affixed to the outer tube, at least a portion of the distal plug located at a distal portion of the outer tube between the outer arms, and the distal plug located proximal of the end effector, the distal plug configured to allow the inner arms to translate past the plug when the inner tube translates within the outer tube to operate the end effector, the distal plug including a wire routing bore extending therethrough. 
The combination of Duffin and Bucciaglia fails to teach the distal plug “affixed to the outer tube, at least a portion of the distal plug located at a distal portion of the outer tube between the outer arms”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771